     Case 2:20-cv-03416-CJB-DPC Document 3 Filed 12/17/20 Page 1 of 1



                         United States District Court
                         Eastern District of Louisiana
Samuel Nicholas III p/k/a Sam Skully                   Civil Action
     v.
Adam J. Pigott p/k/a BlaqNmilD;                        Case No. 20-03416
Musical Geniuses Records, LLC;                         Sec. H
Freddie Ross, Jr. p/k/a Big Freedia;
Asylum Worldwide LLC;                                  Div. 2
East West Records LLC;
Fuse Media, Inc.;                                      Jury Demanded
World of Wonder Productions, Inc.;
Aubrey Drake Graham p/k/a Drake;
Young Money Entertainment LLC;
Warner-Tamerlane Publishing Corp.;
WC Music Corp.
                      Notice of Collateral Proceedings
                           Under Local Rule LR3.1
 Please Take Notice that Case No. 20-03416 is related to Case No. 19-12258 in
this Eastern District of Louisiana. This Case No. 20-03416 is substantially a re-filing, with
modifications, of Case No. 19-12258, which was dismissed without prejudice on 16 December
2020, the same date the present civil action was filed. (See Rec.Doc.16 in 19-12258.)

Dated: 17 December 2020
                                             Respectfully Submitted:
                                             Attorney for Plaintiff Samuel Nicholas III
                                               s/Mark Edw. Andrews/
                                             Mark Edw. Andrews
                                             La. Bar No. 26172
                                             Andrews Arts & Sciences Law llc
                                             7104 Coliseum St., New Orleans, LA 70118
                                             504-383-3632
                                             mea@mealaw.com

                                   —Certificate—
    I, Mark Edw. Andrews, certify this document is filed via the court’s CM/ECF system
                  this 17 December 2020. s/Mark Edw. Andrews/




                                              1
